       Case 4:20-cv-02394-JST Document 18 Filed 05/08/20 Page 1 of 3



1    Joel D. Smith (Bar No. 244902)
     Email: jsmith@bursor.com
2    Frederick J. Klorcyzk III (Bar No. 320783)
     Email: fklorczyk@bursor.com
3    Bursor & Fisher, P.A.
     1990 North California Blvd., Suite 940
4    Walnut Creek, CA 94596
     Telephone (925) 407-2700; Fax (925) 407-2700
5
     Counsel for Plaintiffs
6
     Jeremy J. Calsyn (Bar No. 205062)
7    Email: jcalsyn@cgsh.com
     Cleary Gottlieb Steen & Hamilton LLP
8    2112 Pennsylvania Ave NW
     Washington, D.C. 20037
9    Telephone: (202) 974-1500; Fax (202) 974-1999
10   Counsel for Robert Bosch LLC
11                          UNITED STATES DISTRICT COURT
12                      NORTHERN DISTRICT OF CALIFORNIA
13
     NEERAJ SHARMA, STEPHAN                           Case No. 4:20-cv-02394-KAW
14   MOONESAR, and JASON STARLING,
     individually and on behalf of all others
15   similarly situated,
                                                      STIPULATION EXTENDING
16                                                    TIME TO RESPOND TO
                       Plaintiffs,
17                                                    COMPLAINT PURSUANT TO
            vs.                                       LOCAL RULE 6-1(a)
18
     VOLKSWAGEN AG, VOLKSWAGEN
19   GROUP OF AMERICA, INC., AUDI AG,
20   AUDI OF AMERICA, LLC, ROBERT
     BOSCH GMBH, AND ROBERT BOSCH
21   LLC

22
                       Defendants
23
24
25         WHEREAS on April 8, 2020, Plaintiffs Neeraj Sharma, Stephan Moonesar,
26   and Jason Starling (“Plaintiffs”) filed their Complaint;
27                                              -1-
                                                STIPULATION EXTENDING TIME TO RESPOND TO
28                                                COMPLAINT PURSUANT TO LOCAL RULE 6-1(a)
                                                                         4:20-cv-02394-KAW
       Case 4:20-cv-02394-JST Document 18 Filed 05/08/20 Page 2 of 3



1          WHEREAS on April 17, 2020, Plaintiffs served the Summons and Complaint
2    on Defendant Robert Bosch LLC (“Bosch LLC”);
3          WHEREAS by rule, Bosch LLC would have been required to file responses
4    to Plaintiffs’ Complaint on or before May 8, 2020;
5          WHEREAS, this is a putative class action raising complex issues, and
6    counsel for the parties have agreed to extend the deadline by which Defendant
7    Bosch LLC must respond to the Complaint through and including June 5, 2020;
8          WHEREAS, there have been no prior extensions to the deadline for
9    responding to the Complaint;
10         WHEREAS the agreed-to extension will not alter the date of any event or
11   any deadline already fixed by Court order;
12         NOW, THEREFORE, pursuant to Rule 6-1(a) of the Local Civil Rules of the
13   United States District Court for the Northern District of California, it is hereby
14   stipulated by and between Plaintiffs and Defendant Bosch LLC, through its
15   counsel, that Bosch shall have until and including June 5, 2020 to answer, move or
16   otherwise respond to the Complaint.
17         IT IS SO STIPULATED.
18   Dated: May 8, 2020                      BURSOR & FISHER, P.A.
19
                                      By:    /s/ Joel D. Smith (with permission)
20                                           Joel D. Smith (SBN 244902)
21                                           Attorney for Plaintiffs

22
     Dated: May 8, 2020                      CLEARY GOTTLIEB STEEN &
23                                           HAMILTON LLP
24
                                      By:    /s/ Jeremy J. Calsyn
25                                           Jeremy J. Calsyn (SBN 205062)
26                                           Attorney for Robert Bosch LLC

27
28                                            -2-
                                                STIPULATION EXTENDING TIME TO RESPOND TO
                                                  COMPLAINT PURSUANT TO LOCAL RULE 6-1(a)
                                                                         4:20-cv-02394-KAW
       Case 4:20-cv-02394-JST Document 18 Filed 05/08/20 Page 3 of 3



1                   ATTESTATION (CIVIL LOCAL RULE 5-1(i)(3))

2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the
3
     filing of this document has been obtained from the signatories.
4
5
6    Dated: May 8, 2020                    CLEARY GOTTLIEB STEEN &
                                           HAMILTON LLP
7
8                                    By:   /s/ Jeremy J. Calsyn
                                           Jeremy J. Calsyn (SBN 205062)
9
                                           Attorney for Robert Bosch LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           -3-
                                               STIPULATION EXTENDING TIME TO RESPOND TO
                                                 COMPLAINT PURSUANT TO LOCAL RULE 6-1(a)
                                                                        4:20-cv-02394-KAW
